The appeal here is from final decree of foreclosure.
The contentions are that complainant was not entitled to decree for the amount allowed for attorneys' fees because the suit was prematurely instituted and that the complainant should not recover because an extension of maturity of a part of the loan involved was accomplished by a transaction tainted with usury.
As to the first proposition there is ample evidence to support the decree and as to the second proposition there is no evidence establishing the elements of usury in any of the transactions involved.
So, the decree should be affirmed. It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL, and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.